Citation Nr: 9908175	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-42 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease (CAD), status post coronary artery bypass 
graft, rated 30 percent disabling, effective from May 1994; 
60 percent disabling, effective from December 10, 1997; 
100 percent disabling, effective from January 22, 1998; and 
30 percent disabling, effective from June 1, 1998.

2.  Entitlement to a higher rating for cellulitis of the 
right leg, initially evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to September 
1985.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1995 and later RO decisions that denied an 
increase in the 30 percent evaluation for the veteran's CAD, 
effective prior to December 10, 1997; assigned a 60 percent 
rating, effective from December 10, 1997 to January 22, 1998; 
assigned a 100 percent rating, effective from January 22 to 
June 1, 1998; and assigned a 30 percent rating, effective 
from June 1, 1998; and granted service connection for 
cellulitis of the right leg and assigned a 10 percent rating.  
The Board remanded the case to the RO in May 1997 and January 
1998 for additional development.  



REMAND

A review of the summary of the veteran's hospitalization at a 
VA medical facility from December 12 to 20, 1997, shows that 
he underwent cardiac catheterization, coronary angiography; 
percutaneous transluminal coronary angioplasty (PTCA) of 
distal right coronary artery (RCA) with placement of stent, 
and PTCA of saphenous vein graft to OM.  This evidence raises 
a claim for a total rating based on surgery for the service-
connected CAD under 38 C.F.R. § 4.30 (1998) that was not 
considered by the RO.  This claim is inextricably intertwined 
with the claim for the increased evaluation for the CAD being 
considered in this appeal, and these claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The record also shows that veteran had a redo coronary artery 
bypass graft (CABG) x 3 during a period of VA hospitalization 
from January 22 to February 2, 1998.  The RO assigned a total 
rating for the veteran's CAD from January 22 to June 1, 1998, 
under the provisions of 38 C.F.R. § 4.104, Code 7017, 
effective as of January 12, 1998.  A review of the March 1998 
RO rating decision that assigned this total rating does not 
show consideration of the provisions of 38 C.F.R. § 4.104, 
Code 7017, effective prior to January 12, 1998, and it 
should.  When regulations are changed during the course of 
the veteran's appeal, the criteria that is to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In light of the veteran's heart surgery in January 1998, it 
is the judgment of the Board that any reports of his post 
hospital treatment for cardiovascular problems should be 
obtained and associated with the record prior to appellate 
consideration of the issues in this case.  38 C.F.R. § 4.104, 
Code 7017, effective prior to January 12, 1998; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for cardiovascular problems since 
February 1998.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  After the above development, the RO 
should review the claims, including the 
intertwined claim for a total rating 
based on surgery for CAD in December 
1997.  This review should reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.30 and 4.104, Code 7017, 
effective prior to and as of January 12, 
1998.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





- 5 -


